ON APPELLANT’S MOTION FOR REHEARING
CANTU, Justice.
Appellant forcefully urges reconsideration of our treatment of his speedy trial contention. We have again given attention to Valadez v. State, 639 S.W.2d 941 (Tex.Crim.App.1982) upon which appellant places primary reliance and remain convinced that Valadez is not dispositive of the issue before this court.
Appellant correctly points out that Lawrence v. State, 626 S.W.2d 56 (Tex.Crim.App.1981) is no longer authority for the proposition that a guilty plea waives the right to dismissal under the Speedy Trial Act. See Martin v. State, 652 S.W.2d 777 (Tex.Crim.App.1983).
Our disposition was not, however, premised upon the proposition announced in Lawrence inasmuch as the waiver addressed therein was more akin to a forfeiture of a right to review incident to a plea of guilty. The case before us does not involve a waiver arising from a forfeiture but rather from an express waiver following the intentional relinquishment of a known right.
Appellant’s motion for rehearing is overruled.
TIJERINA, J., dissenting without opinion.